DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “wherein a radius of curvature of the curved section is less than 180°”.  A radius by definition is a length.  The claim limitation attempts to define the radius as an angle. The units of measurement provided by the claim are not congruent with units of length.  Instant specification fails to clearly redefine the term radius and fails to provide clarity as to the intended scope of the term.  Therefore, the claim is rendered indefinite. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
Claim 12 recites “wherein a radius of curvature of the curved section is less than 180°”.  A radius by definition is a length.  The claim limitation attempts to define the radius as an angle. The units of measurement provided by the claim are not congruent with units of length.  Instant specification fails to clearly redefine the term radius and fails to provide clarity as to the intended scope of the term.  Therefore, the claim is rendered indefinite. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima WO 2013136922 A1.
Regarding claim 1, Kojima WO 2013136922 A1 discloses a heat exchanger assembly comprising: 
a heat exchanger tube (heat exchanger 41, Fig. 2) comprising a first section, a second section, and a curved section disposed between the first section and the second section (seen in Fig. 2, heat exchanger 41 comprises a plurality of sections and bends.  At least sections 41a and one of the corresponding bends meets the claimed subject matter); and 
a centrifugal fan positioned between the first section and the second section and configured to pull in air from a fan inlet and disperse air across the first section, the second section, and the curved section (fan 30).
 
    PNG
    media_image1.png
    719
    1182
    media_image1.png
    Greyscale

Regarding claim 2, Kojima further discloses the heat exchanger assembly of Claim 1, wherein the centrifugal fan is a plenum fan and the heat exchanger tube is disposed within a plenum space of the plenum fan (Fig. 2, main body 20 surrounds a plenum ).
Regarding claim 3, Kojima further discloses the heat exchanger assembly of Claim 2, wherein the plenum fan is a direct drive single inlet unhoused plenum fan (Fig. 2, drive motor 32, fan 30 lacks a housing separate from the plenum or main body 20).
Regarding claim 4, Kojima further discloses the heat exchanger assembly of Claim 1, further comprising a cabinet that contains the heat exchanger tube and the centrifugal fan, the cabinet comprising at least one cabinet inlet positioned proximate the fan inlet and one or more cabinet outlets (main housing 20 represents a cabinet, inlet 12 is seen in Fig. 3).
Regarding claim 5, Kojima further discloses the heat exchanger assembly of Claim I, wherein the first section and the second section are parallel with respect to one another (Fig. 2, sections 41 are parallel; alternatively, sections 41b and opposite section 41c are parallel to each other).
Regarding claim 6, Kojima further discloses the heat exchanger assembly of Claim 5, wherein the first section and the second section have a non-zero angle with respect to horizontal when viewed from a side of the heat exchanger tube (sections 41c and 41b are parallel and have non-zero angles).

    PNG
    media_image2.png
    719
    1182
    media_image2.png
    Greyscale

Regarding claim 7, Kojima further discloses the heat exchanger assembly of Claim 1, wherein: the first section has a first angle with respect to horizontal when viewed from a side of the heat exchanger tube; and 
the second section has a second angle with respect to horizontal when viewed from a side of the heat exchanger tube, the second angle being a different angle than the first angle (see annotated Fig. 2 below).

    PNG
    media_image3.png
    719
    1182
    media_image3.png
    Greyscale

Regarding claim 8, Kojima further discloses the heat exchanger assembly of Claim 7, wherein the first angle is zero degrees (see claim 7 above).
Regarding claim 9, Kojima further discloses the heat exchanger assembly of Claim 7, wherein the second angle is a decline angle, wherein a first position of the second section proximate the curved section is higher with respect to horizontal than a second portion of the second section proximate an ingress portion of the heat exchanger tube (see annotated Fig. 2 below).

    PNG
    media_image4.png
    719
    1182
    media_image4.png
    Greyscale

Regarding claim 10. Kojima further discloses the heat exchanger assembly of Claim 1, wherein the first section and the second section are substantially straight (seen in Fig. 2).
Regarding claim 11, notwithstanding the above issues of definiteness, Kojima further discloses  the curves seen in Fig. 2 are less than 180-degree arcs. 
Regarding claim 12, notwithstanding the above issues of definiteness, Kojima further discloses the curves seen in Fig. 2 are less than 180-degree arcs.
Regarding claim 13, Kojima further discloses the heat exchanger assembly of Claim 1, wherein a center of the centrifugal fan is positioned at a first distance from the first section and at a second distance from the second section, wherein the first distance is a different distance than the second distance (see annotated Fig. 2 below).

    PNG
    media_image5.png
    719
    1182
    media_image5.png
    Greyscale


Regarding claim 14, Kojima WO 2013136922 A1 discloses a system comprising: 
a centrifugal fan comprising a fan inlet (fan 30, Fig. 2 and Fig. 3); 
a heat exchanger tube positioned at least partially around the centrifugal fan (heat exchanger 41); and 
a cabinet that contains the centrifugal fan and at least a portion of the heat exchanger tube (housing 20), the cabinet comprising an air inlet positioned proximate the fan inlet and an air outlet, wherein the centrifugal fan is configured to disperse air radially from a center of the centrifugal fan and across at least a portion of the heat exchanger tube (Fig. 3, inlet 12, outlet 11, air flow arrows seen in the figure).
Regarding claim 15, Kojima further discloses the system of Claim 14, wherein the heat exchanger tube comprises a first section, a second section, and a curved section disposed between the first section and the second section (seen in Fig. 2, heat exchanger 41 comprises a plurality of sections and bends.  At least sections 41a and one of the corresponding bends meets the claimed subject matter).

    PNG
    media_image1.png
    719
    1182
    media_image1.png
    Greyscale

Regarding claim 16, Kojima further discloses the system of Claim 15, wherein the first section and the second section are parallel with respect to one another (Fig. 2, sections 41 are parallel; alternatively, sections 41b and opposite section 41c are parallel to each other).
Regarding claim 17, Kojima further discloses the system of Claim 15, wherein the first section and the second section have a non- zero angle with respect to horizontal when viewed from a side of the heat exchanger tube  (sections 41c and 41b  have non-zero angles).
Regarding claim 18, Kojima further discloses the system of Claim 15, wherein: the first section has a first angle with respect to horizontal when viewed from a side of the heat exchanger tube; and the second section has a second angle with respect to horizontal when viewed from a side of the heat exchanger tube, the second angle being a different angle than the first angle (see annotated Fig. 2 below).

    PNG
    media_image4.png
    719
    1182
    media_image4.png
    Greyscale

Regarding claim 19, Kojima further discloses the system of Claim 18, wherein the second angle is a decline angle, wherein a first position of the second section proximate the curved section is higher with respect to horizontal than a second portion of the second section proximate an ingress portion of the heat exchanger tube (see annotated Fig. 2 below).

    PNG
    media_image4.png
    719
    1182
    media_image4.png
    Greyscale

Regarding claim 20, Kojima further discloses the system of Claim 14, wherein: the centrifugal fan is a plenum fan (Fig. 2, main body 20 surrounds a plenum ); the cabinet defines a plenum space around the centrifugal fan (main housing 20 represents a cabinet);  and the heat exchanger tube is disposed within the plenum space (Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPAK A DEEAN/Examiner, Art Unit 3762              

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762